Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 18, 2019

                                       No. 04-18-00414-CR

                                       John Bryan FINCH,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 16-07-0222-CRA
                            Honorable Stella Saxon, Judge Presiding


                                         ORDER
        On December 14, 2018, the court reporter filed the final portions of the reporter’s record.
Two exhibits filed by the court reporter, Exhibits 199 and 222, are identified in the master index
of the reporter’s record as “CD-Audio recording phone all jail cell – Finch.” The court reporter
informed this Court that she was unable to play the audio recordings. Likewise, this Court was
unable to play the audio recordings. Therefore, on January 11, 2019, we abated this appeal and
ordered the trial court to conduct a hearing to determine whether Exhibits 199 and 222 were lost
or destroyed. See TEX. R. APP. P. 34.6(f).

       A supplemental reporter’s record of the trial court’s hearing and a supplemental clerk’s
record containing the trial court’s findings have been filed. At the hearing, one of the prosecutors
explained the steps involved in opening the recordings on the CD-ROM. In its findings, the trial
court explains that the exhibits are not lost and details the steps involved in opening the
recordings on the CD-ROM. Following these steps, the Court has now been able to play the
audio recordings found in Exhibits 199 and 222.

       We therefore REINSTATE this appeal. Appellant’s brief is due May 20, 2019.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court